           Case 1:20-cv-00517-JLT Document 16 Filed 04/19/21 Page 1 of 2


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOSEPH RICHARD GONZALES,                         ) Case No.: 1:20-cv-0517 JLT
                                                      )
12                  Plaintiff,                        ) ORDER AFTER SUGGESTION OF DEATH
                                                      ) (Doc. 15)
13          v.                                        )
14   ANDREW SAUL,                                     )
     Commissioner of Social Security,                 )
15                                                    )
                    Defendant.                        )
16                                                    )
17          On April 26, 2021, Joseph Pena, counsel for plaintiff Joseph Richard Gonzales, filed a notice
18   of “Suggestion of Death” upon the record. (Doc. 15.) Mr. Pena indicated that on April 7, 2021, “was
19   notified by Social Security that the Plaintiff had passed away” on August 23, 2020. (Id. at 1.) Mr.
20   Pena reports he “has not been able to obtain a copy of the death certificate from the County of Merced
21   or from the surviving relatives.” (Id.) He notes that he has attempted to contact relatives who could
22   continue the action, but as yet “has been unable to locate any eligible relatives.” (Id. at 2.)
23          Pursuant to Rule 25(a)(1) of the Federal Rules of Civil Procedure, the action may continue if a
24   claim is not extinguished. “A motion for substitution may be made by any party or by the decedent's
25   successor or representative. If the motion is not made within 90 days after service of a statement
26   noting the death, the action by or against the decedent must be dismissed.” Fed.R.Civ.P. 25(a)(1). If
27   the requirements of Rule 25(a) (1) are met, “[t]he substituted party steps into the same position as [the]
28   original party.” Hilao v. Estate of Marcos, 103 F.3d 762, 766 (9th Cir. 1996).

                                                          1
           Case 1:20-cv-00517-JLT Document 16 Filed 04/19/21 Page 2 of 2


1           Because the “Suggestion of Death” has been filed on the record—and the Commissioner

2    received service through the e-filing system—the action must be dismissed if no motion for

3    substitution is filed within 90 days. See Summerfield v. Fackrell, 2012 WL 113281, at *2 (E.D. Cal.

4    Jan. 11, 2012) (before the 90-day period begins to run, the suggestion of death must be filed on the

5    record and served to the other parties); see also Barlow v. Ground, 39 F.3d 231, 233 (9th Cir. 1994).

6           Accordingly, the Court ORDERS: Any motion to substitute a party as plaintiff SHALL be

7    filed no later than July 15, 2021.

8
9    IT IS SO ORDERED.

10      Dated:     April 19, 2021                            _ /s/ Jennifer L. Thurston
11                                                CHIEF UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
